Case: 1:20-cv-04699 Document #: 36-1 Filed: 09/08/20 Page 1 of 4 PageID #:512




                EXHIBIT A
        Case: 1:20-cv-04699 Document #: 36-1 Filed: 09/08/20 Page 2 of 4 PageID #:513




                  Michael Gervais
                  Partner
                  Los Angeles
                  (310) 789-3130
                  mgervais@susmangodfrey.com



Overview

Michael Gervais is a skilled and accomplished trial lawyer who represents both plaintiffs and defendants in
all types of high stakes commercial litigation. Gervais has amassed an impressive collection of litigation
victories and favorable settlements for clients who vary from Fortune 500 industry leaders to classes of
unfairly treated plaintiffs in several national high profile lawsuits.

Gervais worked alongside Managing Partner, Neal Manne, Partner Lexie White, and Partner Joseph
Grinstein representing a class of indigent misdemeanor arrestees pro bono in a landmark case to
challenge the money bail scheme in Harris County, Texas. Along with Civil Rights Corps and the Texas Fair
Defense Project, Gervais’s work helped secure a sweeping preliminary injunction from a Houston federal
judge, who struck down Harris County, Texas’ money bail system. The decision focused national attention
on the countrywide practice of jailing poor people because they are unable to afford bail when arrested for
minor offenses and has been covered by national outlets such as The New York Times, The Houston
Chronicle, and Lawdragon.

In another high profile class action, Gervais worked alongside Partners Kalpana Srinivasan, Steven Sklaver
and Steve Morrissey representing Flo & Eddie, members of the 1960’s rock group The Turtles, in addition
to a class of copyright owners in a case against Sirius XM. In this landmark case it was established under
California law, that these owners of sound recordings from before 1972 have the exclusive right to perform
those recordings. Under a groundbreaking settlement, Sirius XM agreed to pay at least $25.5 million (over
$16 million after fees and expenses) and royalties under a 10-year license that is valued up to $62 million
(over $41 million after fees and expenses) as compensation for publicly performing without a license
Pre-1972 sound recordings. The settlement was approved by the Court, and has received widespread
media coverage from publications such as The New York Times, Billboard, The Hollywood
Reporter, Law360, Rolling Stone, Variety, Reuters and Managing IP.

Before joining Susman Godfrey, Gervais served as a clerk at both the Supreme Court of the United States
and in the Ninth Circuit U.S. Court of Appeals. These experiences have given him a unique perspective and
a valuable background that supports the success he brings his clients in federal, district and state courts
as well as in arbitration and at every level of litigation.



Education
  Yale Law School (J.D.)


                                                Page 1 of 3
        Case: 1:20-cv-04699 Document #: 36-1 Filed: 09/08/20 Page 3 of 4 PageID #:514

  American University (B.A., International Studies, summa cum laude)



Clerkship

Law Clerk to the Honorable Stephen Breyer, Supreme Court of the United States

Law Clerk to the Honorable Alex Kozinski, United States Court of Appeals for the Ninth Circuit



Honors and Distinctions

Senior Editor, Yale Journal of International Law

Research Assistant to Professor W. Michael Reisman



Current Representations

ODonnell et al. v. Harris County, et al.

In this landmark constitutional case coming out of Harris County, Texas, Gervais was part of a team that
won a landmark ruling in 2017, and was later affirmed in 2018, by the U.S. Court of Appeals for the Fifth
Circuit, that the system of cash bail used in Harris County, Texas, violated the Due Process and Equal
Protection rights of the thousands of misdemeanor arrestees. Gervais served on this case pro bono and
was an active and critical part of the team leading up to and during trial.

PDVSA US Litigation Trust v. Lukoil Pan Americas LLC et al.

Along with Neal Manne, Alex Kaplan and Michael Kelso, Gervais is currently defending energy-trading
companies Vitol Inc. and Vitol S.A. against statutory claims brought by the PDVSA US Litigation Trust.



Previous Representations

Flo & Eddie v. Sirius XM

Gervais served on a team from Susman Godfrey that was co-lead counsel to Flo & Eddie (the founding
members of 70’s music group, The Turtles) along with a class of owners of pre-1972 sound recordings for
copyright violations by music provider Sirius XM. Flo & Eddie settled with Sirius XM on behalf of the class
in a deal worth up to $73 million and approved by the Court in May 2017.



Professional Associations and Memberships

California State Bar

New York State Bar




                                                   Page 2 of 3
Case: 1:20-cv-04699 Document #: 36-1 Filed: 09/08/20 Page 4 of 4 PageID #:515




                                  Page 3 of 3
